DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Christen et al. (US 2017/0088005), hereinafter Christen, in view of Epstein et al. (US 2015/0054460), hereinafter Epstein.
As to claims 1, Christen discloses in figure 2, a charging system that is installed outside an electric vehicle and configured to charge an in-vehicle battery mounted in the electric vehicle, the charging system comprising [see Abstract; figure 2 (reproduced below) ]:-

    PNG
    media_image1.png
    324
    479
    media_image1.png
    Greyscale


 a charger [Charger station ; station 32; ¶0035] configured to supply electricity to the in-vehicle battery [vehicle battery (24); ¶0031]; 
     an external cooling device [cooling system; ¶0038] configured to cool the in-vehicle battery, the external cooling device including an external channel [external channel;   element 54]  through which an external refrigerant flows [fluid C 2 flows; see ¶0044], 
a cooling mechanism configured to cool the external refrigerant, and a heat exchanger [; see ¶0044] , the external channel being provided inside the charging system, the cooling mechanism including at least a compressor [compressor (64); see figure 3, and ¶0048] , the heat exchanger being configured to exchange heat between the cooled external refrigerant and an internal refrigerant that flows inside the electric vehicle so as to cool the in-vehicle battery [noted that the exchanger  or between the cooled external refrigerant and outside air that is sent to the electric vehicle so as to cool the in-vehicle battery; and an off-vehicle controller [controller 36; 
 Further,  Christen discloses in figure 2, wherein the electric vehicle includes an internal cooling device configured to cool the in-vehicle battery through heat exchange with outside air, and the off-vehicle  [cooling pack (62): see ¶0045]controller is configured to give a command to the electric vehicle to cool the in-vehicle battery.
wherein the electric vehicle includes an internal cooling device configured to cool the in- vehicle battery through heat exchange with outside air [the cooling pack (62) includes radiator, a condenser for cooling the vehicle battery] , 
Christen does not disclose, the off-vehicle controller is configured to give a command to the electric vehicle to cool the in-vehicle battery through heat exchange with the outside air by the internal cooling device when the in-vehicle battery needs to be cooled and a temperature of the in-vehicle battery is higher than a temperature of the outside air.
Epstein discloses in figure 1, the off-vehicle controller [controller (70); see ¶0035]  is configured to give a command to the electric vehicle to cool the in-vehicle battery through heat exchange with the outside air by the internal cooling device when the in-vehicle battery needs to be cooled and a temperature of the in-vehicle battery is higher than a temperature of the outside air [noted that the external controller (70) in communication with the vehicle controller (28) to control battery temperature; see ¶0035; ¶0073].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use temperature parameters in Christen’s apparatus as taught by Epstein  in order to avoid  battery damage due to overheating. 
As to claim 3, Christen in combination with Epstein, wherein the off-vehicle controller is configured to determine whether external cooling that is cooling by the external cooling device is required, based on a result of a comparison between an amount of cooling by the internal cooling device and an amount of heat generation by the in-vehicle battery [see Epstein ¶0035].
            As to claim 6,  Christen in combination with Epstein discloses, further comprising a plug  [plug (42); connector (42) is used as plug] plug that is attachable to and detachable from an inlet provided in the electric vehicle, wherein: the external cooling device further includes a bypass channel [Epstein disclosed fluid supply line (68b)]  that is fluid-coupled to an in-vehicle channel which is provided inside the electric vehicle and through which the internal refrigerant flows [see figure 1], and that is provided so as to guide the internal refrigerant to the heat exchanger and return the internal refrigerant having passed through the heat exchanger to the in-vehicle channel [Epstein discloses a return line 68C]; the heat exchanger is configured to exchange heat between the cooled external refrigerant and the internal refrigerant; and the plug has an electricity terminal through which the charger and the in-vehicle battery are electrically connected to each other, and a fluid coupler through which the bypass channel and the in-vehicle channel are fluidically coupled to each other [see Epstein discloses in ¶0032 and ¶0035].
           As to claim 8, Christen in combination with Epstein discloses, wherein: the internal cooling device includes a standard channel through which the internal refrigerant flows [noted that both fluid channels in Epstein and Christen are standard channel].  
          As to claim 9, Christen in combination with Epstein discloses, wherein: the standard channel runs from a pump through an in-vehicle battery and a radiator core back to the pump [both Christen and Epstein discloses pump and radiator as cooling devices].  
As to claim 10, Christen in combination with Epstein discloses, wherein: the internal refrigerant of which the temperature has risen as a result of heat exchange with the in-vehicle battery is cooled by exchanging heat with outside air in the radiator core [Epstein ¶0032 and ¶0035].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Christen in view of Epstein, and in view of Carter (US 2015/0197134).
              As to claim 4, Christen discloses all of the claim limitations except, wherein the off-vehicle controller is configured to allow heat from the in-vehicle battery of the electric vehicle to be used to warm up a battery of another electric vehicle when, while the electric vehicle is charged, the in-vehicle battery needs to be cooled and a temperature of the in-vehicle battery is higher than a temperature of the outside air and the electric vehicle does not need heat.
          Carter discloses in figure 7, the off-vehicle controller is configured to allow heat from the in-vehicle battery of the electric vehicle to be used to warm up a battery of another electric vehicle when, while the electric vehicle is charged, the in-vehicle battery needs to be cooled and a temperature of the in-vehicle battery is higher than a temperature of the outside air and the electric vehicle does not need heat [noted that Carter discloses heat transferring between two vehicles; the system allows a water-cooled vehicle exchanging coolant with a warm vehicle. The first vehicle (34) and a second vehicle (66) exchange heat to warm up the battery of the cooled vehicle; see Abstract, ¶0025 and ¶0034].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Christen’s apparatus and allow heat transfer to occur from one vehicle to another vehicle as taught by Carter in order to easily operate the vehicle and protect it . 
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Christen in views of Epstein, and Rockwell  et al. (US  2016/0280207),  hereinafter Rockwell.
        As to claim 7, Christen discloses in figure 2, the external cooling device further includes an external fan  [External fan 52] that blows air to the electric vehicle; and the heat exchanger is configured to exchange heat between the external refrigerant and outside air that is blown to the electric vehicle by the external fan [see ¶0044].
             Christen does not disclose explicitly, wherein: the charger is configured to transmit electricity to the in-vehicle battery in a contactless manner.
          Rockwell discloses in figure 1, the charger is configured to transmit electricity to the in-vehicle battery in a contactless manner [see ¶0019].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use contactless/wireless charging means in Christen’s apparatus as taught by Rockwell in order to provide a safe convenient and weatherproof charging means. 
Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Christen et al. (US 2017/0088005), hereinafter Christen, in view of Carter (US 2015/0197134), 
              As to claim 11,  Christen discloses in figure 1, a  charging system that is installed outside an electric vehicle and configured to charge an in-vehicle battery mounted in the electric vehicle, the charging system comprising [see figure 2]: 
              a charger  [charger station 32; see ¶0035] configured to supply electricity to the in-vehicle battery; an external cooling device [cooling system (40); see ¶0038]  configured to cool the in-vehicle battery, the external cooling device including an external channel through which an external refrigerant flows [chiller assembly (54); see ¶007 and ¶0048];
           a cooling mechanism  [cooling valve (68) can be considered as cooling mechanism; see ¶0048] configured to cool the external refrigerant, and a heat exchanger [the chiller assembly includes heat exchanger; heat exchanger (56); see ¶0044] , the external channel being provided inside the charging system, the cooling mechanism including at least a compressor [compressor 64; see ¶0048], the heat exchanger being configured to exchange heat between the cooled external refrigerant and an internal refrigerant that flows inside the electric vehicle so as to cool the in-vehicle battery or between the cooled external refrigerant and outside air that is sent to the electric vehicle so as to cool the in-vehicle battery [notes that the function of heat exchanger is to exchange heat from nearby objects based on its temperature] ; and 
            an off-vehicle controller  [controller 36] configured to control driving of the charger and the external cooling device, 
               Christen does not wherein the off-vehicle controller is configured to allow heat from the in-vehicle battery of the electric vehicle to be used to warm up a battery of another electric vehicle when, while the electric vehicle is charged, the in-vehicle battery needs to be cooled and a temperature of the in-vehicle battery is higher than a temperature of the outside air and the electric vehicle does not need heat.
          Carter discloses in figure 7, the off-vehicle controller is configured to allow heat from the in-vehicle battery of the electric vehicle to be used to warm up a battery of another electric vehicle when, while the electric vehicle is charged, the in-vehicle battery needs to be cooled and a temperature of the in-vehicle battery is higher than a temperature of the outside air and the electric vehicle does not need heat [noted that Carter discloses heat transferring between two vehicles; the system allows a water-cooled vehicle exchanging coolant with a warm vehicle. The first vehicle (34) and a second vehicle (66) exchange heat to warm up the battery of the cooled vehicle; see Abstract, ¶0025 and ¶0034].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Christen’s apparatus and allow heat transfer to occur from one vehicle to another vehicle as taught by Carter in order to easily operate the vehicle and protect it from over heating when the vehicle is being used in remote locations where A/C outlet is not available. 
 

 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                   Claim 5 recites, inter alia, wherein when charging commands for two or more electric vehicles are input within a certain time, the off-vehicle controller is configured to determine a waiting rank that is a rank in an order of starting charging, based on a charging time limit and an amount of heat generation per unit time of each electric vehicle. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

Claim 12 is allowed. 
               Claim 12 recites, inter alia,   wherein when charging commands for two or more electric vehicles are input within a certain time, the off-vehicle controller is configured to determine a waiting rank that is a rank in an order of starting charging, based on a charging time limit and an amount of heat generation per unit time of each electric vehicle. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

Response to Arguments
Applicant's arguments filed 12/03/2020  have been fully considered but they are not persuasive. 
              Applicant argues that Epstein does not discloses that the battery temperature is higher than the air temperature and cannot suggest this as a condition for controlling cooling a battery. Therefore,  Epstein does not overcome the admitted deficiency of Christen.
	Examiner disagrees with the above applicant’s statement. It is a general principle that for heat transfer to occur two objects have to be at different temperatures. Thus, battery temperature has to be in higher temperature to transfer heat to air temperature or to other objects.  Epstein discloses the temperature management is thermally condition the vehicle batter and the battery bank [see ¶006] (emphasize added). The phrase “thermally condition” implies transfer of energy arising from temperature differences between adjacent parts of a body.  Further, Epstein discloses the controller (64) manages heat transfer based on weather conditions or based on battery is warmer or cooler these are implicitly suggesting the controlling of battery heating or cooling is based on battery temperature. 
            Also, applicant argues that Epstein does not disclose, or suggest, that a vehicle can include a temperature management system for cooling a battery.  Examiner disagrees and Epstein discloses to use heat exchange fluid to cool and heat batteries [see ¶0015 and ¶0020].
         In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  Christen discloses electrical vehicle and cooling system, Epstein discloses controlling the outside battery and the on vehicle battery, Thus, one ordinary skill in the art at the time the invention was made  to avoid  battery damage due to overheating.
         It is  also noted that  all the claimed elements of applicant’s inventions were known in the prior art (e.g. temperature measurement, cooling of batteries, heat exchange, etc.,) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, proper motivation/rationale to combine is as given in the office action. See KSR, 127 S. Ct. at 1740, 82 USPQ2d at 1396.
The indicated allow ability of claim 4 is withdrawn in view of the newly discovered reference(s) to Carter (US 2015/0197134).  Rejections based on the newly cited reference(s) shown above, see paragraph . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859